Citation Nr: 9928777	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  96-44 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied entitlement to a permanent and 
total disability evaluation for pension purposes.

In May 1998, the Board remanded the issue to the RO for 
further development.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran was born in August 1949, graduated from high 
school, and has work experience in maintenance, truck 
driving, laborer, farmer, and odd jobs.

3.  The veteran's nonservice-connected disabilities include 
chronic obstructive pulmonary disorder (COPD), evaluated at 
30 percent disabling, and pneumonia with pneumothorax, 
resolved, rated at 0 percent disabling.  

4.  The veteran's disabilities are not productive of total 
disability and are not sufficient to render the average 
person unable to follow a substantially gainful occupation.

5.  The veteran's disabilities are not shown to permanently 
preclude him, individually, from engaging in substantially 
gainful employment, consistent with his age, education, and 
occupational history based on the evidence now of record. 


CONCLUSION OF LAW

Based on the evidence currently on file the veteran does not 
have a permanent and total disability which would preclude an 
average person from engaging in substantially gainful 
employment and he is not individually precluded from 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 1521, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321(b)(2), 
3.340, 4.15, 4.16, 4.17, 4.19, 4.20 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran of a period of war is eligible to receive a pension 
for non-service-connected disability if the veteran is 
permanently and totally disabled.  38 U.S.C.A. § 1521(a) 
(West 1991 & Supp. 1999).  This provision sets up a two-part 
test for pension entitlement.  First, the veteran must have 
served for ninety (90) days or more during a period of war.  
In this case, the veteran meets the first part of this test, 
inasmuch as he had qualifying wartime service in Vietnam.  

The second part of the test requires that the veteran be 
permanently and totally disabled from disabilities not the 
result of willful misconduct.  38 U.S.C.A. §§ 1521(a), (j) 
(West 1991 & Supp. 1999).  Permanent and total disability can 
be shown in one of two ways.  First, a veteran is permanently 
and totally disabled if he or she suffers from a disability 
which would render it impossible for the average person with 
the same disabilities to follow substantially gainful 
employment and it is reasonably certain that such disability 
will continue throughout the veteran's life.  38 U.S.C.A. § 
1502 (West 1991 & Supp. 1999); 38 C.F.R. § 3.340 (1998).  
This is an objective standard, based on criteria in the 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
second method, the subjective or "unemployability" test will 
be discussed below.

Objective Standard or Average Person Test,
 Based on Schedule for Rating Disabilities

Turning first to the "objective" standard, a veteran is 
eligible to be rated permanently and totally disabled for 
pension purposes if he or she meets the schedular criteria in 
38 C.F.R. Part 4.  When impairment is commensurate with a 100 
percent rating in accordance with schedular criteria, a total 
rating on a schedular basis is warranted.  38 C.F.R. § 
3.340(a)(2) (1998).  A veteran is also entitled to a finding 
of total disability where the schedular rating is less than 
100 percent if application of the schedular criteria shows 
that the veteran has one disability rated 60 percent or more 
or two or more disabilities, with one disability rated at 40 
percent or more and other ratings bringing the combined 
evaluation to 70 percent or more, and the veteran is 
unemployable.  38 C.F.R. § 4.16(a) (1998).  In determining 
the required 60 or 40 percent ratings, provisions in § 
4.16(a)(1) through (5) are applicable and provide that the 
following will be considered as one disability: (1) those 
affecting one or both upper or one or both lower extremities, 
including the bilateral factor; (2) those of common etiology 
or single accident; (3) those affecting a single body system; 
(4) those incurred in action; or (5) those incurred as a 
prisoner of war.  Id.  These provisions apply to claims for 
pension benefits.  38 C.F.R. § 4.17 (1998).

In this case, the veteran does not currently have a single 
disability rated at 60 percent, or a single disability at 40 
percent, or a combination of disabilities rated at 70 
percent.  Specifically, as determined by the RO, the 
veteran's disabilities include COPD, evaluated at 30 percent 
disabling, and pneumonia with pneumothorax, resolved, rated 0 
percent disabling.  These conditions do not result in a 
combined disability rating of 60 percent as assigned by the 
RO.  Thus, the veteran does not meet the schedular criteria 
for a total disability, unless the assigned ratings are in 
error.  

The Board notes that during the pendency of the appeal, the 
regulations regarding the respiratory system were changed.  
However, as discussed below, the Board finds that the 
veteran's current evaluations are accurate under either the 
new or the old regulations.  Further, the provisions of 38 
C.F.R. § 4.96(a) currently provide, as they provided under 
the old regulations, that when rating coexisting respiratory 
conditions, ratings under diagnostic codes 6600 to 6618 will 
not be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.96 (a) 
(1996) (1998).  Thus, while separate pulmonary pathologies 
have been identified, only 1 single rating should be assigned 
for the overall pathology.  The Board will evaluate each of 
the disorders separately with consideration as to whether a 
higher single rating can be assigned for either of the 
pulmonary disorders that are present.

PNEUMONIA WITH PNEUMOTHORAX, RESOLVED, RATED AT 0 PERCENT 
DISABLING

The veteran's respiratory disorder was originally rated as 
pneumonia with pneumothorax, resolved, under former 
Diagnostic Codes (DCs) 6814-6602.  Under the old DC 6814, a 
spontaneous pneumothorax would be rated 100 percent disabling 
for six months; the residuals would then be rated analogous 
to bronchial asthma under DC 6602.  Under the regulations in 
effect prior to October 7, 1996, a 10 percent evaluation was 
warranted for mild bronchial asthma manifested by paroxysms 
of asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attack must have been of record.  A 30 
percent evaluation required moderate bronchial asthma 
manifested by rather frequent asthmatic attacks (separated by 
only 10 to 14 day intervals) with moderate dyspnea on 
exertion between attacks.  A 60 percent evaluation required 
severe bronchial asthma manifested by frequent attacks (one 
or more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication.  More than 
light manual labor was precluded.  Finally, a 100 percent 
evaluation was warranted for pronounced asthma manifested by 
very frequent asthmatic attacks with severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health.  38 C.F.R. 
§ 4.97, DC 6602 (1996). 

Under the regulations currently in effect for bronchial 
asthma, a 10 percent evaluation is warranted with FEV-1 of 
71-80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, 
or; intermittent inhalational or oral bronchodilator therapy.  
A 30 percent evaluation can be assigned with FEV-1 of 56-70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  A 60 percent 
evaluation requires FEV-1 of 40-55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  Finally, a 100 percent 
evaluation is warranted with FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.

Turning first to the evidence prior to October 7, 1996, the 
Board notes that the veteran did not file a claim for 
respiratory problems until May 1996 and there are no post-
service treatment records associated with the claims file, 
nor did he allege that he had received post service treatment 
for a lung disability for many years after service 
separation.  In the initial VA respiratory examination, he 
related that he was hospitalized in April 1996 with pneumonia 
and a pneumothorax, which cleared with a chest tube.  
Physical examination showed no further pneumothorax and no 
signs of further pneumonia.  An addendum indicated that a 
chest X-ray showed streak fibrosis in the upper right lung 
and the left lung was clear.  

A June 1996 VA general medical examination report reflected 
that the veteran had been recently hospitalized for a cough, 
diminished breath sounds, and pneumothorax.  Physical 
examination revealed that he smoked a pack of cigarettes per 
day, denied shortness of breath, although the examiner noted 
that the veteran was a poor historian, and lung fields were 
clear to auscultation.  There were no rales, rhonchi, or 
rattling noted.  Cardiovascular examination showed that his 
heart was regular, without murmurs, rubs, or gallops.  
Cardiac size was normal and there were no symptoms of 
congestive heart failure, peripheral edema, shortness of 
breath, rales, or rhonchi.  Finally, in a June 1996 heart 
examination report, the examiner noted that the veteran 
denied heart disease but had been told that he had an over-
sized heart in 1990.  Outpatient treatment records reveal 
treatment for COPD and tobacco abuse, characterized as 
stable, and improving pneumonia with pneumothorax.  

In the most recent VA respiratory examination report dated in 
November 1998, the veteran reported a history of many 
episodes of pneumonia and shortness of breath with minimal 
exertion for many years and a pneumothorax two to three years 
previously.  There was no diagnosis made with respect to 
pneumonia or pneumothorax.  

Based on a review of all the evidence of record, the Board 
finds that there is no basis to assign a compensable 
evaluation for pneumonia with pneumothorax under the criteria 
in effect prior to October 7, 1996.  The evidence as outlined 
above does not indicate that the veteran experienced 
residuals as a result of the pneumonia and pneumothorax.  
Specifically, there was no evidence of asthmatic breathing 
several times per year, which would warrant a compensable 
evaluation.  The record reveals that the veteran was 
hospitalized for pneumonia and pneumothorax only on the one 
occasion and received no further treatment for those isolated 
problems.  Thus, the Board has been presented with clinical 
evidence for the time period prior to October 7, 1996, which 
fails to reflect mild bronchial asthma under the regulations 
in effect at the time and the rating for the veteran's lung 
disorder was appropriate at the time.
  
However, while this appeal was pending, the applicable rating 
criteria for respiratory disorders, was amended effective 
October 7, 1996.  Thus, the Board will next consider the 
veteran's lung disability under the criteria in effect after 
the date of the new regulations.  Since the new regulations 
became effective in October 1996, the evidence shows that the 
veteran has not hospitalized for pneumonia or pneumothorax.  
Although he has been treated for COPD, that issue will be 
discussed below.  Accordingly, the Board concludes that the 
noncompensable rating is correct for the residuals of 
pneumonia with pneumothorax under the criteria in effect 
after October 7, 1996.  

CHRONIC OBSTRUCTIVE PULMONARY DISORDER, RATED AT 30 PERCENT 
DISABLING

While the case was on Remand, the RO assigned a separate 30 
percent evaluation for COPD under DC 6604.  Under the "new" 
DC 6604, an FEV-1 less than 40 percent of predicted value, 
or; the ratio of FEV-1 to FVC (FEV-1/FVC) less than 40 
percent, or; DLCO by the Single Breath Method (DLCO (SB)) 
less than 40-percent predicted, or; maximum exercise capacity 
less than 15 ml/ kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy warrants a 100 percent rating.  An 
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit) warrants a 60 percent rating.  An 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56- to 65-percent predicted 
warrants a 30 percent rating.  Finally, an FEV-1 of 71- to 
80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
DLCO (SB) 66- to 80-percent predicted warrants a 10 percent 
rating.  38 C.F.R. § 4.97, DCs 6600, 6604 (1998).

Pulmonary function testing, performed in November 1998, 
revealed an FEV-1 of 64 percent predicted and an FEV-1/FVC of 
81 percent.  The clinical assessment was mild obstructive 
lung disease, no response to bronchodilators, and minimal 
reduction in vital capacity suggesting possible mild 
restrictive lung disease.  In a November 1998 VA respiratory 
examination report, the examiner noted that the veteran's 
FEV-1 was 2.2 liters and a FEV-1/FVC of 70 percent in October 
1998.  The chart apparently showed frequent episodes of 
pneumonia and a nonspecifically abnormal electrocardiogram.  
The veteran denied congestive heart failure, angina, or heart 
attack but noted occasion flutter or rhythm irregularities.  
He reported pneumonia and shortness of breath with minimal 
exertion for many years.  He could walk one mile on level 
ground and up one flight of stairs before stopping.  
Medications were only inhalers.  

Physical examination revealed some decrease in breath sounds 
in the left middle thoracic lung field posteriorly, 
otherwise, there were no wheezes, rhonchi, or rales.  The 
final diagnosis was COPD, mild.  The examiner opined that the 
veteran's COPD was a significant impairment for occupations 
requiring hard physical exertion or labor but would permit 
occupations with light physical exertion, semi-sedentary 
work, and sedentary work.  An additional addendum dated in 
February 1999 confirmed that the veteran had cigarette abuse 
and no clinically significant heart disease.  The right 
pneumothorax and pneumonia in 1996 had resolved.

Based on the above evidence, the Board finds that greater 
than 30 percent evaluations for COPD is not warranted.  
Specifically, the most recent pulmonary function test shows 
an FEV-1 of 64 percent predicted, warranting a 30 percent 
evaluation.  Because there is no evidence of more severe 
COPD, the Board concludes that the veteran's COPD is 
appropriately compensated by the currently-assigned 30 
percent disability evaluation.  

Thus, there is no basis for assigning a rating higher than 30 
percent for any of the pulmonary pathology that is present.  

In conclusion, the current ratings are appropriate and do not 
meet the objective criteria for total disability.  
Accordingly, entitlement to a permanent and total disability 
rating for pension purposes on an objective basis is not 
warranted.

Subjective Standard or Unemployability Test

The regulations also specify criteria for a finding that a 
disability is permanent.  A person is to be considered 
"permanently" disabled when found to be unemployable as a 
result of a disability or disabilities reasonably certain to 
last throughout the claimant's life.  38 U.S.C.A. § 1502(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.340(b), 4.15 (1998); 
Talley v. Derwinski, 2 Vet. App. 282, 285 (1992).  VA 
regulations also provide that the presence of certain 
disabilities may provide a basis for permanent and total 
disability.  38 C.F.R. § 3.340(b) (1998).  Totally 
incapacitating diseases and injuries of long-standing will be 
regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  Id.  The veteran maintains that he has been unable 
to work for many years due to shortness of breath.  Because 
the medical evidence does not establish whether all his 
conditions are or are not permanent, the Board will assume 
for purposes of this decision that all the disabilities are 
permanent, without so conceding.

A veteran who does not have a schedular total disability and 
does not meet the objective ("average person") standard for 
total disability under 38 C.F.R. § 4.16 may nevertheless be 
awarded pension if he or she meets extra-schedular rating 
standards of unemployability by reason of his or her 
disabilities, age, occupations background, and other related 
factors.  38 C.F.R. § 3.321(b)(2) (1998); Block v. Brown, 7 
Vet. App. 343 (1994).

The veteran was born in August 1949.  He has a high school 
education and had worked as a truck driver, laborer, and 
farmer.  He most recent employment as been at odd jobs.  His 
current disabilities include primarily COPD and the residuals 
of pneumonia with pneumothorax, resolved.  It is reported 
that the appellant sustained a facial injury during service, 
but no current disability, to include vision impairment has 
been set forth.  Additionally, while the appellant reportedly 
has been told he had an enlarged heart, no cardiovascular 
abnormality was set forth on the recent examinations, and 
clinical studies have been normal.

The veteran related that he last worked in approximately 
1992-1993.  In a November 1998 social survey, he reported 
that he last worked in 1993 as a truck driver but his 
employment was terminated because the company went out of 
business.  He observed that his prior job terminated because 
the company went out of business.  He also had experience as 
a laborer and in farming.

In order to establish entitlement to a permanent and total 
rating for disability purposes, the veteran must establish 
that he is unable to engage in substantially gainful 
employment as a result of permanent disability not due to 
willful misconduct.  38 U.S.C.A. § 1521 (West 1991 & Supp. 
1999).  In his appeal, he claimed that his disabilities 
prevented him from working.  The evidence does not show that 
he had sought other employment.  Being unemployed is not 
synonymous with being unemployable.  Here it is not shown 
that he is, under the criteria, unable to find some 
employment due to his disabilities.

The veteran's respiratory disorders, alone and in combination 
are not, in the Board's determination, so severely disabling 
as to render the average 50-55 year old person unable to 
secure and follow substantially gainful employment, nor does 
the evidence of record reflect that these conditions would 
render him individually unable to follow a substantially 
gainful occupation.  Specifically, the veteran is ambulatory, 
is able to walk up to one mile without stopping, is oriented, 
appears to have full range of motion of his extremities, can 
manage his own funds, was groomed appropriately for his 
social and industrial survey, and no longer drank.  Although 
he complains of shortness of breath, the Board concludes that 
the weight of the evidence shows that the veteran does not 
have permanent and total disability which would preclude an 
average person from engaging in substantially gainful 
employment nor is he individually precluded from 
substantially gainful employment because of permanent 
disability not the result of willful misconduct.  
Accordingly, entitlement  to a permanent and total disability 
rating for pension  purposes is not warranted. 



	(CONTINUED ON NEXT PAGE)



ORDER

The claim for entitlement to a permanent and total disability 
rating for pension purposes is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

